PER CURIAM.
AFFIRMED. GEICO v. Taylor, 342 So.2d 547 (Fla. 1st DCA 1977); Main Insurance Company v. Wiggins, 349 So.2d 683 (Fla. 1st DCA 1977).
We note our decision is also in accord with Travelers Insurance Company v. Pac, 337 So.2d 397 (Fla. 2d DCA 1976) and Hartford Accident and Indemnity Company v. Richendollar, 368 So.2d 603 (Fla. 2d DCA 1979). The Third DCA has held to the contrary. United States Fidelity and Guaranty Company v. Curry, 371 So.2d 677 (Fla. 3d DCA 1979).
*1096We believe that Travelers Insurance Company v. Pac, supra and GEICO v. Taylor, supra represent the better view and decline to recede from our prior ruling.
MILLS, C. J., and McCORD and ERVIN, JJ., concur.